Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Claims 2-18 are pending.  
Applicant’s election without traverse of Group I, claims 2-11 and 18, and species diarrhea-predominant IBS in the reply filed on 2/3/2022 is acknowledged.
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/14/2008.
Claims 2-11, and 18 are examined on the merits.

Double Patent Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 2, 5, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10849951. Claim 1 of U.S. Patent No. 10849951 recites: “A method of treating irritable bowel syndrome in a patient in need comprising administering to said patient a therapeutically effective amount of a solid composition comprising an herbal preparation consisting essentially of Scutellaria baicalensis, Glycyrrhiza uralensis, Ziziphus jujuba and Paeonia lactiflora”. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of U.S. Patent No. 10849951 encompass the scope of the current claims.
Claims 2, 5, 6, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. US 10058581 B2. Claim 1 of U.S. Patent No. US 10058581 B2 recites “A method of treating Crohn's disease or ulcerative colitis (thus a type of bowel disorder, a type of inflammatory bowel disorder) in a patient in need comprising administering to said patient a therapeutically effective amount of a solid composition comprising an herbal preparation consisting essentially of Scutellaria baicalensis, Glycyrrhiza uralensis, Ziziphus jujuba and Paconia lactiflora”. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of U.S. Patent No. 8,460,677 encompass the scope of the current claims.




Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 2-6 and 8-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yang (CN 1430999 A).  
Yang teaches a Chinese medicinal compn. comprises Radix Bupleuri, Radix Paeoniae Alba (thus the claimed Paeonia), Rhizoma Chuanxiong, Rhizoma Atractylodis Macrocephalae, Poria, Radix Glycyrrhizae (thus the claimed Glycyrrhiza), Radix Codonopsis, Fructus Mume, Fructus Aurantii Immaturus, Radix Saposhnikoviae, Pericarpium Citri Reticulatae, Radix Pseudostellariae, Ramulus Cinnamomi, Rhizoma Cimicifugae, Semen Myristicae, Fructus Schisandrae Chinensis, Radix Astragali (thus at least one additional active agent, thus an immunoodulator, thus claims 8 and 9 are met), Radix Ginseng (thus an immunomodulatory), Radix Puerariae, Ramulus Uncariae Cum Uncis, Radix Angelicae Sinensis, Fructus Jujubae (thus the claimed Ziziphus), Rhizoma Zingiberis Recens, Rhizoma Cyperi, Rhizoma Pinelliae, Radix Curcumae, Radix Platycodonis, Rhizoma Coptidis (thus an antidiarrheal, thus claim 10 is met), Radix Aucklandiae, Fructus Crataegi, Massa Medicata Fermentata, Radix Scutellariae (thus the claimed Scutellaria), and Fructus Evodiae. It is obtained by mixing materials according to different diseases, extg. or pulverizing, and making into granule, capsule, tablet, oral liq., injection, transdermal prepn., and enteral prepn. (such as suppository). Said compn. has effects of soothing liver, dispelling melancholy, expelling abdominal distention, antidiarrheal, tonifying spleen, nourishing yin, inhibiting acetylcholine action, and resisting adrenal gland action; and can be used for the treatment of intestinal dysfunction such as irritable bowel syndrome (IBS) 
Therefore, the reference is deemed to anticipate the instant claim above.

Claims 2-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ishige et al (JP 62026229 A).
Ishige et al teach a nervous cell differentiation promoter, consisting of a herb medicine formula, i.e. SHOSAIKOTO GO KEISHIKA SHAKUYAKUTO containing Bupleuri Radix, Paeoniae Radix (thus the claimed Paeonia), Pinelliae Tuber, Cinnamomi Cortex, Zizyphi Fructus (thus the claimed Ziziphus), Scutellariae Radix (thus the claimed Scutellaria), Ginseng Radix (thus additional active agent, thus an immunomodulatory, thus claims 8 and 9 are met), Glycyrrhizae Radix (thus the claimed Glycyrrhiza) and Zingiberis Rhizoma,(thus an antidiarrheal, thus claim 10 is met) as a herbal medicine for epilepsy, enuresis, ulcerative colitis (thus a method of treating a bowel disorder, thus with multiple symptoms of, thus claims 3-7 are met) , etc., capable of acting on nervous cells and elongating the projections and useful for treating senile dementia, psychoneurotic disorder, etc. (see Abstract).
Therefore, the reference is deemed to anticipate the instant claim above.


Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yang as applied to claims 2-6 and 8-10 above.
The teachings of Yang are set forth above and applied as before.
The teachings of Yang do not specifically teach treating diarrhea-predominant IBS.
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of Yang to treat diarrhea-predominant IBS since Yang teaches said composition has effects of antidiarrheal, and can be used for the treatment of intestinal dysfunction such as irritable bowel syndrome (IBS), functional bowel disorder (functional diarrhea and functional constipation) etc. Therefore, one of ordinary skill in the art would have been motivated to use the composition of Yang for treating diarrhea-predominant IBS.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

s 2-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ishige et al as applied to claims 2-10 above, and further in view of Lundeen (US 20060148786 A1).
The teachings of Ishige et al are set forth above and applied as before.
The combination of Ishige et al do not specifically teach the method comprising surgery.
Lundeen teaches medicine for treating gastrointestinal disorder including irritable bowel syndrome (see Title). Lundeen teaches Drug treatment directed to the gastrointestinal tract includes antacids, anti-spasmodic agents, anti-diarrheal drugs, anti-inflammatory drugs such as glucocorticosteroids and NSAIDS, histamine-R2-blocking agents, antibiotics, and, in the case of ulcerative colitis, surgery to remove the affected tissues [0012].	            
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate surgery from Lundeen into the method of Ishige et al since Lundeen teaches in the case of ulcerative colitis, surgery to remove the affected tissues. Since both of the references teach treating ulcerative colitis, one of the ordinary skill in the art would  have been motivated to combine the teachings of the references together.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655